GRAVES, C. J.
(concurring)- — In this case I concur in the opinion of White, C., upon all of the questions therein considered. When this whole will is read (from its four corners, as we must, to get intent) there can be no question as to what the testatrix meant by the first clause of that instrument. She uses the terms “my whole estate, real and personal.” In the second clause she uses the same terms. In this second clause of the will she eliminates her prospective children (for she had no children when the will was made) and divides the property between her husband and her mother. It would be giving language a strained construction to say that, by this second clause, she meant that her mother should only take a remainder in one-half of the realty. She intended to provide substantially for her mother immediately upon her death. A mere remainder would not do this. To my mind nothing is clearer than that this testatrix under the second clause in the will had reference to a fee simple estate in all her lands, and that her husband and her mother should each have an undivided half interest therein in fee. Her mother 2s age would preclude from her mind the idea of forcing her to run a race of life with her husband to see whether or not the mother would receive a substantial heritage by the will. When the testatrix subscribed to this will (in my humble judgment) she had no other thought than to give her mother and her husband their respective interests in fee simple.
A consideration of this second clause throws much light upon the first clause, because the same words are used. If she used the words “my whole estate, real and personal” in the sense of a fee simple interest therein in the second clause of the will, she evidently used them in the first clause. But this is not all. When we reach the third clause of the will we find the same words, i. é. “my whole estate, both real and personal.” In that clause she is providing for the disposition of her estate in the *333event she had neither husband nor children at her death. She was giving a fee simple to the mother, and yet uses the same identical language. Reading the whole will, as we must, it is clear that the terms “my whole estate, both real and personal” were tised throughout the whole instrument in the sense of a fee simple estate. She therefore intended by the first clause to give to her husband one half of the real estate in fee simple, and the other half in fee simple was to go to her children. If then the husband desired to hold the life estate given him by the law, he was placed upon his election.
The next question is, has he elected? The facts of the case shows that he did. His letter to Judge Moseley of date November 18, 1912, speaks louder than his acts. This letter evinces the fact that he counseled with the probate judge, when he went in to administer upon this estate; that he was advised that the will gave him one half of the estate in fee simple and the other half for life; he proved the will and administered the estate on that theory; lawyers later advised him to the same effect. In fact, this letter shows that he was claiming one half the estate in fee simple and the other half for life. This kind of claim could only be based on the will. Under the law (without the will) he had only a life estate. "Whenever he claimed more than a life estate, he was claiming under the will and not under the law, and against the will. That he did make this claim of a fee simple title is shown by his letter. That letter reads: “Now, as to Y. ’s rights. At the time the will was probated I was informed by the court that I had a fee in one half and a curtesy in the other half, as there were no conditions attached to the acceptance of the one half left me absolutely. Since V..’s marriage I have consulted several lawyers, and they have all agreed to the above.” The italics are ours. That the husband from the time of probating this will to the time of writing this letter was claiming a fee in one half this real estate there can be no question, and if he was, he was claiming it under the will and not otherwise. He has therefore elected to take under the will. That the construction given by this court of this will may differ from his views of the meaning of the will, or the advice *334he received as to its meaning, cannot wipe out the fact that the husband did elect to take under the will. Plis views of the wiil were erroneous, and he may have lost in the transaction, but that he elected to take under the will because he thought (under his construction) that he was getting one half of the property absolutely, is clear. For these reasons, as well as for the reasons stated in the opinion, I concur fully in the opinion by White, C.